Citation Nr: 0911222	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine degenerative arthritis and disc 
herniation, prior to September 1, 2007, 

2.  Entitlement to a disability rating in excess of 40 
percent for lumbar spine degenerative arthritis and disc 
herniation, from September 1, 2007, 


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1968, October 1968 to July 1973 and December 1973 
to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for neuropathy of the bilateral 
extremities, granted service connection at a noncompensable 
disability rating for residuals of a left knee injury, 
continued a 20 percent disability rating for service-
connected chronic mechanical lower back pain and a 
noncompensable disability rating for service-connected 
gunshot wound to the  left ankle and increased the Veteran's 
disability rating for service-connected chronic prostatitis 
to 40 percent.  The Veteran perfected his appeal of these 
issues in May 2006.

In an April 2007 supplemental statement of the case (SSOC), 
the RO increased the Veteran's disability ratings for his 
chronic prostatitis to 60 percent and for his left knee 
osteoarthritis to 10 percent.  In a contemporaneous rating 
decision, the RO granted service connection for radiculopathy 
of the right and left lower extremities, each at 10 percent 
disability ratings.  The Veteran filed a notice of 
disagreement with the issues of his service connection for 
radiculopathy of the right and left lower extremities, and he 
was issued a statement of the case (SOC) on these issues in 
December 2007.  He did not perfect an appeal on these issues.
 
In a September 2007 SSOC, the RO increased the Veteran's 
disability rating for his service-connected lumbar spine 
degenerative arthritis and disc herniation to 40 percent, as 
of September 1, 2007.

In statements dated in August 2008, the Veteran indicated 
that the only issue he wished to continue on appeal was the 
disability rating assigned for his service-connected back 
disability.  As such, all other issues on appeal are 
considered withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2008). 

In a statement dated on January 26, 2009, the veteran, 
through his representative, stated that he did not want a 
videohearing.  His request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

FINDINGS OF FACT

1. Prior to November 3, 2006, the Veteran's service-connected 
lumbar spine degenerative arthritis and disc herniation was 
not manifested by forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  As of November 3, 2006, his service-connected lumbar 
spine degenerative arthritis and disc herniation has been 
manifested by severe limitation of flexion of the 
thoracolumbar spine which approximates a limitation of 
flexion of the thoracolumbar spine to 30 degrees or less. 

3.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.


CONCLUSION OF LAW

1.  Prior to November 2, 2006, the criteria for a disability 
rating in excess of 20 percent for lumbar spine degenerative 
arthritis and disc herniation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5242, 5243 (2008).    

2.  Resolving all doubt in favor of the Veteran, the criteria 
for a disability rating of 40 percent, but no higher, for 
lumbar spine degenerative arthritis and disc herniation have 
been met as of November 3, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5242, 5243 (2008).    

3.  The criteria for a disability rating in excess of 40 
percent for lumbar spine degenerative arthritis and disc 
herniation from November 3, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In the present case, a July 2004 letter to the Veteran 
informed him of what evidence was required to substantiate 
the claim(s), of the appellant's and VA's respective duties 
for obtaining evidence and that to establish an increased 
rating, the evidence must show that his service-connected 
disability had gotten worse.  This letter was sent to the 
Veteran prior to the initial AOJ decision on the matter.  In 
June 2006, the Veteran was informed about the types of lay 
and medical evidence that would substantiate his claim and 
was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, in 
June 2008, the Veteran was sent a letter which met the notice 
requirements set out in Vazquez-Flores.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the Veteran with notice which met all 
relevant requirements have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an October 2008 
SSOC issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in August 
2005, October 2006 and September 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected lumbar spine 
disability is more severe than is reflected by his assigned 
disability ratings, and that he is entitled to an increased 
disability rating for his lumbar spine.  

The Veteran's service-connected lumbar spine degenerative 
arthritis and disc herniation is rated under Diagnostic Code 
5243, which pertains to intervertebral disc syndrome (IVDS).  
Under the regulations, Diagnostic Codes 5235 to 5243 are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  The General Formula pertains to 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 60 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).  For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a.

As noted above, Diagnostic Code 5243 provides that IVDS is to 
be rated either under the General Formula or under the 
Formula for Incapacitating  Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Incapacitating Episodes provides a 20 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

Increased disability rating prior to November 3, 2006

An August 2004 VA spine examination shows that the Veteran 
had a greater than 20 year history of back pain which 
radiated down his right lower extremity to his foot.  He 
indicated that the pain was constant and that he would have 
occasional flare-ups, with the pain at 9/10 for the majority 
of the time.  Upon examination, the Veteran's low back was 
tender to palpation over the paraspinal muscles of the lumbar 
spine.  There were no deformities palpated.  There was normal 
lumbar lordosis noted.  The Veteran had forward flexion of 
about 0 to 45 degrees with pain past 45 degrees, extension 
was to 15 degrees, left and right lateral flexion was to 20 
degrees each and left and right lateral rotation was to 20 
degrees each.  The examiner noted that there was poor effort 
with range of motion testing.  There were no spasms palpated 
on the range of motion and no fixed deformities.  An x-ray 
revealed no fractures, dislocations or destructive appearing 
lesions.  There was some mild degenerative arthritis mainly 
at the L5/S1 region.  The examiner noted that the Veteran had 
pain with range of motion in the lumbar spine, and that it 
was conceivable that pain could further limit his range of 
motion, particularly after being on his feet all day.  

A June 2005 statement from the Veteran's private physician 
shows that he had marked limitation of motion of the lumbar 
spine, -3 or -4.  Bilateral straight leg raising gave him 
pain in the back.  The impression was lumbar spondylosis 
strain, possible herniated nucleus pulposus.  The examiner 
noted that he would schedule the Veteran for a bone scan and 
magnetic resonance imaging (MRI) study.  The private 
physician noted that the Veteran met the criteria for a 40 
percent disability rating, in that he had ankylosis of the 
thoracolumbar spine and marked limitation of motion.

A December 2005 VA medical record shows that the Veteran had 
imaging studies done and he was noted to have a questionable 
L5-S1 interarticularis fracture without subluxation on the x-
ray performed in August 2004.  He was also noted to have 
osteophytes.  VA medical records show continuing treatment 
for back pain.  Private medical records show that the Veteran 
had paresthesias, secondary to spinal nerve compression.  

A June 2006 private physician noted that the Veteran did not 
have any particular findings of the lumbosacral spine except 
for a disc protrusion at L5-S1 that had been seen on two MRI 
studies.  The Veteran reported that his back pain was pretty 
severe and prevented his normal daily quality of life.  Upon 
examination, the Veteran's lumbar spine had no abnormalities 
except that his flexion, extension, lateral bending and right 
rotation were moderately limited and his left rotation was 
mildly limited.  He had paraspinous spasms.  The examiner 
noted that he reviewed the Veteran's x-rays of the 
lumbosacral spine and there was good alignment.  

An October 2006 VA spine examination shows that the Veteran 
had constant increasing low back pain which radiated into his 
lower extremities.  There had not been any exacerbations over 
the previous 12 months when he could not get out of bed 
secondary to back pain.  The flare-ups described by the 
Veteran occurred frequently throughout the day with waxing 
and waning of the back pain.  Upon examination, the Veteran 
was tender to palpation in the midline of the lumbar spine. 
There were no masses or abnormalities that could be 
appreciated in the examination.  Range of motion was 0 to 45 
degrees of forward flexion, 0 to 5 degrees of extension, 0 to 
10 degrees of right and left lateral bending, and 0 to 10 
degrees of right and left lateral rotation.  Active and 
passive range of motion was the same, and there was no change 
with repetition.  There was pain elicited throughout the 
entire range of motion.  The examiner noted that he was not 
sure if the limitation of motion was due to pain or to poor 
effort.  X-rays of the lumbar spine revealed no fracture or 
dislocation, that the disk spaces appeared to be fairly well 
maintained and that there was good alignment. The examiner 
diagnosed mechanical low back pain with possible disc 
herniation.  In terms of the Deluca provisions, the examiner 
noted that there was moderate pain associated with the 
examination of the lumbar spine and that it was conceivable 
that this pain could further limit function as described 
particularly with repetition. It was not feasible, however, 
to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability does not warrant 
a 40 percent disability rating prior to November 3, 2006.  As 
noted above, in order to warrant a 40 percent disability, the 
Veteran's forward flexion would need to be limited to 30 
degrees or less or would need to show favorable ankylosis of 
the entire thoracolumbar spine.  There is no evidence which 
shows that the Veteran's forward flexion was limited to 30 
degrees, had ankylosis, or that the symptomatology of his 
service-connected lumbar spine disability approximated these 
criteria prior to November 3, 2006.  The Veteran's forward 
flexion of his lumbar spine was to 45 degrees with pain past 
45 degrees at his August 2004 and October 2006 VA spine 
examinations.  Both examiners noted a poor effort in range of 
motion.  

The Board notes that in a June 2005 statement, the Veteran's 
private physician opined that he met the criteria for a 40 
percent disability rating, in that he had ankylosis of the 
thoracolumbar spine and marked limitation of motion.  
However, the August 2004 VA examiner noted that there no 
fixed deformities in the Veteran's lumbar spine, and a 
contemporaneous x-ray revealed no fractures, dislocations or 
destructive appearing lesions.  A June 2006 private physician 
noted that the Veteran did not have any particular findings 
of the lumbosacral spine except for a disc protrusion at L5-
S1 that has been seen on two MRI studies.  The private 
physician noted that the Veteran's lumbar spine had no 
abnormalities except that his flexion, extension, lateral 
bending and right rotation were moderately limited and his 
left rotation was mildly limited.  The October 2006 examiner 
noted that x-rays of the lumbar spine revealed no fracture or 
dislocation, that the disk spaces appeared to be fairly well 
maintained and that there was good alignment.  The Board 
finds that, based on this evidence, the Veteran's service-
connected back disability does not meet the criteria for a 
higher disability rating under Diagnostic Code 5243.  There 
is no evidence that the Veteran's spine disability 
approximates a limitation in forward flexion to 30 degrees or 
less and there is no evidence of ankylosis, prior to November 
3, 2006.  In addition, there is no evidence that the 
Veteran's service-connected back disability has been 
manifested by incapacitating episodes, as contemplated by the 
rating criteria.  In fact, the October 2006 VA spine examiner 
noted that there had not been any exacerbations over the 
previous 12 months when the Veteran could not get out of bed 
secondary to back pain.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The Board has considered rating the Veteran's service-
connected back disability under other Diagnostic Codes in 
order to afford him the most beneficial rating; however, all 
spine disabilities are rated under the General Formula and, 
as noted above, the Veteran's back disability does not 
warrant a higher disability rating under the General Formula 
prior to November 3, 2006.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).




Increased disability rating as of November 3, 2006

A November 2006 private medical record shows that the Veteran 
reported back pain which was burning in nature.  He noted 
that bending forward and backward, walking, sitting, lifting 
heavy objects, sneezing and coughing increased the pain.  
Upon examination, range of motion of the Veteran's back was 
severely restricted in terms of flexion, rotation, extension 
and lateral bending.  Straight leg raising test were positive 
on the right with back pain to the foot at 30 to 40 degrees, 
and positive on the left with back pain to the foot at 50 to 
60 degrees.  There were no abnormalities detected in the back 
on inspection.  On palpation, the Veteran had moderate muscle 
spasm in the bilateral paraspinal lumbar area, severe 
tenderness bilaterally at L3 downward and moderate tenderness 
bilaterally at the sacroiliac.  Pain increased with 
hyperextension, flexion, rotation and lateral bending.  The 
assessment was low back pain, herniated disc in the lumbar 
region, lumbar radiculopathy, degenerative disc disease in 
the lumbar area, lumbar spondylosis, and facet arthropathy in 
the lumbar area.  He was given steroid injections.  The 
examiner noted that he did not think the Veteran should 
return to work at the steel mill.  A medical record from 
later in the month of November 2006 by the same private 
physician shows that the epidural injections greatly 
increased his blood pressure.  He was being seen for severe 
back pain.  On palpation, there was moderate tenderness in 
the right sided L3 downward facets and minimal tenderness on 
the left side.  Straight leg raising was positive bilaterally 
for back and leg pain.  Range of motion was restricted on 
flexion, extension, hyperextension and lateral bending.  

A January 2007 private medical record shows that the Veteran 
had diffuse tenderness throughout the lumbar area, hips, 
sacroiliac joint regions and lumbosacral junction.  The 
private physician indicated that, due to his back condition 
and peripheral neuropathy, he did not want the Veteran to 
return to work.

A February 2007 MRI revealed mild degenerative disc disease 
present at L4-S1 with no focal extrusion, canal stenosis, 
neural impingement, and mild to moderate facet arthritis 
present at L4-S1.  

A September 2007 VA examination report shows that the Veteran 
reported that he had constant sharp back pain which was at a 
9/10 in intensity.  Range of motion was active flexion -5 
degrees to 10 degrees with the Veteran unable or refusing to 
move any more secondary to pain, he had no extension and 5 
degrees of rotation and lateral bending.  The examiner noted 
that the Veteran was very guarded when trying to test the 
range of motion secondary to his pain.  Passive range of 
motion was the same, secondary to pain.  In terms of the 
Deluca provisions, the examiner noted that there was moderate 
pain associated with the examination of the lumbar spine and 
that it was conceivable that this pain could further limit 
function as described particularly with repetition.  It was 
not feasible, however, to attempt to express any of this in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.

The Board finds that, resolving any doubt in favor of the 
Veteran, as of November 3, 2006, the symptomatology of the 
Veteran's service-connected back disability approximates the 
criteria for a 40 percent disability rating.  The November 
2006 private physician noted that the Veteran's forward 
flexion was severely limited.  He noted that bending forward 
and backward increased the pain.  Straight leg raising test 
were positive on the right with back pain to the foot at 30 
to 40 degrees, and positive on the left with back pain to the 
foot at 50 to 60 degrees.  On palpation, the Veteran had 
moderate muscle spasm in the bilateral paraspinal lumbar 
area, severe tenderness bilaterally at L3 downward and 
moderate tenderness bilaterally at the sacroiliac.  As such, 
the Board finds that a 40 percent disability rating under 
Diagnostic Code 5243 is warranted for the Veteran's service-
connected lumbar spine degenerative arthritis and disc 
herniation as of November 3, 2006.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The Board will now evaluate whether the Veteran's service-
connected spine disability warrants a disability rating in 
excess of 40 percent as of November 3, 2006.  As noted above, 
in order to warrant a 60 percent disability rating under the 
General Formula, the Veteran's service-connected spine 
disability would need to show unfavorable ankylosis of the 
entire thoracolumbar spine.  However, there is no evidence 
that the Veteran's lumbar spine is fixed in flexion or 
extension which results in difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation or neurologic symptoms 
due to nerve root stretchingthis is the case.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.   In addition, there is 
no evidence that, since November 3, 2006, the Veteran's 
service-connected spine disability has resulted in 
incapacitating episodes, as contemplated by the regulation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  


ORDER

A disability rating in excess of 20 percent for lumbar spine 
degenerative arthritis and disc herniation is denied prior to 
November 2, 2006.    

A disability rating of 40 percent, for lumbar spine 
degenerative arthritis and disc herniation is granted as of 
November 3, 2006, subject to the law and regulations 
governing the payment of VA monetary benefits.  

A disability rating in excess of 40 percent for lumbar spine 
degenerative arthritis and disc herniation is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


